DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2022 has been entered. 

Status of Claims
Claims 1, 2, 6, 8, 12 and 14 have been amended. Claim 10 has been cancelled. Claims 12-25 have been withdrawn. No new claim has been added. Claims 1-9 and 11-25 are pending. Claims 1-9 and 11 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/31/2022 have been fully considered. It is noted that claim 1 has been amended to recite “measuring a second level of the liquid sulfur via a sensor in a level bridle that is fluidly connected to the degassing vessel, wherein the sensor is configured to measure liquid level via differential pressure, radar, capacitance, or combinations thereof, where the second level is different than a level of froth present on the liquid sulfur within the degassing vessel;”
Applicant argues that the claim 1 as amended and its dependent claims, are not prima facie obvious over cited prior arts, Voirin et al. (US 5,030,438) and Johnson (Choices in automated level detection: Part 1, 2013, Process Technology, www.processonline.com.au), since the Office Action fails to teach or suggest the specific feature of “measuring a second level of the liquid sulfur via a sensor in a level bridle that is fluidly connected to the degassing vessel, wherein the sensor is configured to measure liquid level via differential pressure, radar, capacitance, or combinations thereof, where the second level is different than a level of froth present on the liquid sulfur within the degassing vessel;” in the context of a method of treating liquid sulfur containing polysulfides and hydrogen sulfide, as recited in claimed invention. See Remarks, pages 8-10, filed 10/31/2022.
In response, the applicants’ arguments direct a newly amended claim limitation which is a new matter. Upon further consideration and search, a modified ground of rejections to claims 1-9 and 11 are presented as presented in the instant Office action.

   MODIFIED REJECTIONS
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “controlling the level of the liquid sulfur in the degassing vessel based on the step of determining” in lines 13-14.  It is respectfully suggested to amend the limitation to “controlling the level of the liquid sulfur in the degassing vessel based on the step of determining the level of the liquid sulfur in the degassing vessel” for clarification purposes.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites “the second level is different than a level froth present in the liquid sulfur” in lines 9-10. It is the examiner’s assessment that there are omitted steps, such as but not limited to: “froth is formed in the degassing vessel and there is a level of froth in the degassing vessel” prior to recite the limitation of “the second level is different than a level froth present in the liquid sulfur”.
In light of the disclosure of the claimed invention, the examiner respectfully suggested the claim limitation recited in line 3 of claim 1 as: “contacting the liquid sulfur with stripping gas in a contact zone of a degassing vessel, thereby froth is formed in the degassing vessel and there is a level of froth in the degassing vessel;”.
Claim 1 recites “determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle;” in lines 11-12. This is considered indefinite for the following reasons: It is unclear how to determine the level of the liquid sulfur in the degassing vessel.  
However, the instant specification and/or claim(s) teach that: That is, the level of liquid in the degassing vessel 100 is measured indirectly, in that, the level bridle 201 is configured to indicate the liquid level in the degassing vessel 100, and the controller 204 is configured to read the liquid level in the level bridle 201, and from the measurement taken from the level bridle 201, analyze and calculate the liquid level in the degassing vessel 100. Alternatively, the controller 204 can be configured to analyze and calculate the liquid level in the level bridle 201 based on the measurement taken from the level bridle 201, and the controller 204 can be further configured to calculate the liquid level in the degassing vessel 100 based on correlation data previously received by and stored on the memory of the controller 204 (Specification [0041]).
Therefore, for purposes of examination, the limitation “determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle” will be interpreted as “determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle by analyzing and calculating the liquid sulfur level in the degassing vessel based on correlation data previously received by and stored on the memory of a controller” as in claim 1 of the claimed invention in view of the disclosure of the claimed invention. 
Claims 2-9 and 11 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Allowable Subject Matter and/or Allowed Claim(s)
Claims 1-9 and 11 in the instant application are allowed if previously presented objection to claim 1 and 35 U.S.C. 112(b) rejections to claims 1-9 and 11 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-9 and 11. The concept of a method of treating liquid sulfur containing polysulfides and hydrogen sulfide, comprising: 
contacting the liquid sulfur with stripping gas in a contact zone of a degassing vessel, thereby froth is formed in the degassing vessel and there is a level of froth in the degassing vessel;
determining a level of the liquid sulfur in the degassing vessel, wherein the determining the level of the liquid sulfur in the degassing vessel comprises:
measuring a second level of the liquid sulfur via a sensor in a level bridle that is fluidly connected to the degassing vessel, wherein the sensor is configured to measure liquid level via differential pressure, radar, capacitance, or combinations thereof, where the second level is different than a level of froth present on the liquid sulfur within the degassing vessel; and 
determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle by analyzing and calculating the liquid sulfur level in the degassing vessel based on correlation data previously received by and stored on the memory of a controller; and
controlling the level of the liquid sulfur in the degassing vessel based on the step of determining the level of the liquid sulfur in the degassing vessel, is considered novel.
A closest prior art to Voirin et al. (US 5,030,438) discloses a catalytic process for removing H2S and hydrogen polysulfides from liquid sulfur (Abstract), wherein the process comprises (Fig. 2; see the process description in col. 5, line 41 thru col. 6, line 33): (i) providing liquid sulfur through a conduit (23, Fig. 2) and contacting the liquid sulfur with stripping gas (48, Fig. 2) in a contact zone (space near the nozzles 37, 47, Fig. 2) of a degassing vessel (20, Fig. 2); (ii) the treated liquid sulfur is continuously drawn off through the conduit (49, Fig. 2) arranged to communicate with pump (44, Fig. 2) of the atomization system (43, Fig. 2) and (iii) the level of sulfur in vessel (20, Fig. 2) can be controlled by a level control means and control value in line (49, Fig. 2), not shown (col. 6, lines 31-33). But Voirin does not explicitly disclose the feature of: determining a level of the liquid sulfur in the degassing vessel, wherein the determining the level of the liquid sulfur in the degassing vessel comprises: (i) measuring a second level of the liquid sulfur via a sensor in a level bridle that is fluidly connected to the degassing vessel, wherein the sensor is configured to measure liquid level via differential pressure, radar, capacitance, or combinations thereof, where the second level is different than a level of froth present on the liquid sulfur within the degassing vessel; and (ii) determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle by analyzing and calculating the liquid sulfur level in the degassing vessel based on correlation data previously received by and stored on the memory of a controller. 
Other pertinent prior art to Johnson (Choices in automated level detection: Part 1, 2013, Process Technology, www.processonline.com.au), which is in the field of level detection (Title), teaches determining a level of the liquid in a vessel (pages 2, 4 and 5) and controlling the level of the liquid in a vessel based on the step of determining by using tank bridles (page 5, see the section titled Method of interfacing).  
Other pertinent prior art to Fenderson et al. (US 2018/0319662 A1) teaches a treatment plant and a method for treating liquid sulfur containing polysulfides and hydrogen sulfide comprising: (i) a Claus plant produces a stream of liquid sulfur that contains polysulfides and hydrogen sulfide, and the Claus unit is coupled to (a) a liquid sulfur contacting unit with a decomposition catalyst that converts polysulfides to hydro gen sulfide to so generate a hydrogen sulfide enriched liquid sulfur stream, and a stripping unit that strips the hydrogen sulfide enriched liquid sulfur stream with a stripping gas to so generate an acid gas stream and a liquid sulfur product stream; or (b) a trickle bed reactor with a decomposition catalyst to counter-currently contact the stream of liquid sulfur that contains polysulfides and hydrogen sulfide with a stripping gas as a continuous phase to thereby form a liquid sulfur product stream and an acid gas stream . 
Other pertinent prior art to Louie (US 7,081,233 B2) teaches a process for degassing a stream of liquid sulfur containing at least hydrogen sulfide comprising: (i) providing a degassing vessel having a vapor space and one or more static mixing devices extending downwardly through the vapor space of the degassing vessel; (ii) flowing a stream of an oxidizing gas through the vapor space of the degassing vessel; (iii) directing the liquid sulfur onto the one or more static mixing devices for flowing the liquid sulfur down the one or more static mixing devices for forming a degassing surface and intimately exposing the degassing surface to the oxidizing gas while avoiding freefall of the liquid sulfur in the vapor space; and (iv) producing a stream of degassed liquid sulfur and a stream of product gas containing hydrogen sulfide.
The cited prior arts, alone or in combination, do not teach or suggest a method of treating liquid sulfur containing polysulfides and hydrogen sulfide including the features of: determining a level of the liquid sulfur in the degassing vessel, wherein the determining the level of the liquid sulfur in the degassing vessel comprises: (a) measuring a second level of the liquid sulfur via a sensor in a level bridle that is fluidly connected to the degassing vessel, wherein the sensor is configured to measure liquid level via differential pressure, radar, capacitance, or combinations thereof, where the second level is different than a level of froth present on the liquid sulfur within the degassing vessel; and (b) determining the level of the liquid sulfur in the degassing vessel based on the second level measured in the level bridle by analyzing and calculating the liquid sulfur level in the degassing vessel based on correlation data previously received by and stored on the memory of a controller, as recited in claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772